Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowablility is responsive to IDS filed on 09/03/2021.
Claims 1, 3-4, 6-14, 16-17, 19-21, and 23-24 are subject to examination. The amendment and applicant’s remarks have been fully considered and entered by the examiner.

Information Disclosure Statement
2.	The information disclosure statements (IDS) filed on 09/03/2021 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
3.	Claims 1,3-4,6-14,16-17,19-21 and 23-24 respectively, are renumbered as claims 1, 2-3, 4-12, 13-14, 15-17 and 18-19 respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The independent claims 1, 14 and 21 have been amended to include subject matter from canceled dependent claims 5, 18 and 25.

“receive, at a gateway device attached to a local area network (LAN) and a wide area network (WAN), a data packet via a LAN port of the gateway device, a request for assistance from a client device, the request for assistance including an indication of an event experienced by the client device, wherein the request for assistance is identified in the data packet based on a port number included in a header of the data packet, and wherein the port number is reserved for a management communication channel; 
inspect the data packet to identify that the data packet is destined for a remote management controller on the WAN based on a destination address included in the data packet; 
determine that a management controller of the gateway device is configured to assist the client device with the event experienced by the client device; 
based on the determination that the management controller of the gateway device is configured to assist the client device with the event experienced by the client device, forward the request for assistance to the management controller of the gateway device; 
intercept the data packet from the LAN and the WAN based on the receipt of the request for assistance to prevent the data packet from being transmitted to 
a software image to the client device, the software image including a diagnostic software package; 
transmit, via the LAN, instructions to the client device for resolving the event experienced by the client device, the instructions causing the client device to execute the diagnostic software package to resolve the event; 
upon determining that the instructions to the client did not resolve the event, create a data log for the event that includes an identification of the event, a description of the instructions to the client, and a status of the client device; 
generate an alarm data packet that includes the data log; and 
transmit the alarm data packet to an administrator of the client device;  
identify that a second data packet received via a WAN interface of the gateway device is from a second client device with a network address not included in a set of network addresses corresponding to the LAN; and 
reject the second data packet upon identification that the second data packet includes a second request for assistance.”

The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453